Citation Nr: 0624101	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected knee 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1986 to 
September 1992 with prior active service totaling over 10 
years. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2003.  This matter was 
originally on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey.

In a March 2002 statement, the veteran reported that he 
desired an increased rating for surgery he underwent on his 
service-connected right knee disability.  The claims file 
does not appear to reflect that any particular action was 
taken on this claim.  Accordingly, this matter is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
the veteran's low back disorder resulted from the episodes of 
low back pain during service and that the onset of the 
currently diagnosed chronic low back disorder occurred after 
the veteran's discharge from service several years later.

3.  There is competent medical evidence of record that shows 
that the currently diagnosed low back disorder is not 
causally related to the service-connected knee disabilities.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty, nor proximately due to or the result of the 
service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.        
§§ 3.159, 3.303, 3.310(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in September 2001, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The September 
2001 VCAA notice advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  Another VCAA notice was issued to the 
veteran in July 2004.  Therein, pursuant to the Board's 
December 2003 Remand, the Appeals Management Center (AMC) 
advised the veteran that all treatment records for his back 
from his discharge to present needed to be obtained.  The AMC 
advised the veteran that treatment records from Dr. J.H., Dr. 
S.S., and Bacharach Hospital dating prior to 1997 needed to 
be obtained (records dating from 1997 were already of 
record).  The AMC requested that the veteran complete a 
medical release form for each healthcare provider so that VA 
may obtain their treatment records dating prior to 1997.  The 
July 2004 VCAA notice also shows that AMC requested that the 
veteran provide any evidence in his possession that pertained 
to his claim in compliance with 38 C.F.R. § 3.159(b)(1) 
(2005).  The AMC further noted what the evidence must show to 
establish service connection for a disorder secondary to a 
service-connected disability.  The AMC mailed the veteran a 
follow-up letter in December 2004 and the veteran did not 
respond.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in September 2001 and July 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the case was reconsidered again in March 2006 and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the claim would not 
be prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, in the March 2006 
notice of SSOC, the AMC furnished the veteran with remedial 
notice of how VA determines a disability rating and effective 
date and the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability on appeal.  

In further regard to VA's duty to notify, in addition to the 
March 2006 SSOC, the Board notes that the RO provided the 
veteran with a copy of the May 2001 rating decision and April 
2002 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim, including 
the law and implementing regulations of the VCAA.  Following 
the Board remand in December 2003, the RO again adjudicated 
the claim in March 2006.  The veteran did not respond to the 
March 2006 supplemental statement of the case or the May 2006 
notice that his appeal was being returned to the Board.  The 
Board concludes that there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO 
obtained private treatment records identified by the veteran 
from Dr. J.L. and Dr. J.H.  The RO afforded the veteran a VA 
examination in April 2001.  As instructed in the Board's 
Remand, the AMC made a determination that the veteran should 
be afforded another VA examination, which was provided in 
June 2005.  A medical opinion was also obtained.  As 
previously noted, the veteran did not respond to the July 
2004 VCAA notice, nor did he respond to the follow-up notice.  
As such, the veteran has not made the RO, AMC, or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  In addition, 
the Board finds that the AMC complied with the Board's 
Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the veteran's application for compensation benefits dated 
in April 2001, he reported that he recently underwent surgery 
that involved fusion of his back from L1 to L5 for ruptured 
discs that he maintained his doctor believed were related to 
an old injury the veteran sustained in service.  A Report of 
Contact in April 2001 noted that the veteran claimed that his 
back disorder was secondary to his service connected knee 
disabilities. 

Service medical records include a January 1981 record that 
showed that the veteran presented in the clinic with several 
complaints that included low back pain.  It was noted that 
the veteran played basketball.  The examiner noted an 
assessment of low back discomfort secondary to basketball.  A 
February 1991 record showed that the veteran presented in the 
clinic with complaints of low back pain that had been present 
since yesterday from lifting a couch.  He indicated that he 
had had tightness in his upper thoracic spine for the past 
two weeks with the onset of low back pain since yesterday.  
The physical examination revealed decreased "flexation" 
with rotoscoliosis, a positive hip drop test, negative 
straight leg raise test, negative Fabere's sign, and a 
rotated pelvis to the posterior on the left with moderate 
lumbar and thoracic paraspinal spasm.  The examiner provided 
an assessment of acute thoracic and lumbar facet syndrome 
with left posterior innominate rotation.  A February 1991 
follow-up record noted that the veteran reported that he had 
improved some.  The physical examination revealed moderate 
lumbar paraspinal spasms.  The straight leg raise test and 
Faber's sign were negative.  The examiner provided an 
assessment of resolving lumbar/thoracic facet syndrome.  A 
February 1991 narrative summary showed that on review of 
systems, the veteran reported a history of lower back strain 
occurring one week prior to his admission to the hospital for 
an unrelated matter.  The physical examination revealed mild 
spinous process tenderness in his lumbosacral spine.  No low 
back disorder was diagnosed.  The separation examination 
report dated in April 1992 showed that the veteran's spine 
was clinically evaluated as normal.  On the Report of Medical 
History, the veteran reported a negative response to the 
question of whether he ever had or had now recurrent back 
pain.   

A May 1993 VA general examination report showed that on 
review of systems the veteran reported no complaints 
referable to his back.  The physical examination revealed no 
evidence of bony deformity, tenderness, or paraspinal muscle 
spasm.  His range of motion was normal.  No back disorder was 
diagnosed.

A November 1997 Atlantic City Medical Center record that 
pertained to the veteran's left knee also noted that the 
physical examination revealed restriction of back motion due 
to pain. 

The December 1997 VA joints examination report showed that 
the veteran reported that he last worked in the mid 1990s as 
he had to leave the job because of a back injury he suffered 
from a slip and fall on a wet floor in a drugstore.

A December 1997 discharge summary from Bacharach Institute 
for Rehabilitation noted that the veteran had a past medical 
history significant for a slip and fall injury in December 
1995 that resulted in injuries to the veteran's back causing 
chronic low back pain syndrome.  It was noted that the 
veteran had been diagnosed with a herniated disc at the L5-S1 
level.    

An October 1998 letter from Dr. J.H. noted that the veteran's 
complaints included increased back pain.  

An October 1998 Atlantic City Medical Center record showed 
that on review of systems it was noted that the veteran now 
had two disc herniations. 

In a January 1999 letter, Dr. J.H. reported that the veteran 
injured his back and hip in a slip and fall on December 19, 
1995.  Dr. J.H. indicated that the veteran did not do well 
with normal treatment measures such as therapy, medication, 
and injections.  Dr. J.H. noted that the veteran progressed 
to a chronic pain condition associated with sciatica into his 
legs, and that he was referred for evaluation and treatment 
by a pain specialist, Dr. S.S., and subsequently sent to 
Bacharach Hospital.  Dr. J.H. related that despite all these 
attempts he had failed to improve and that he continued to 
complain of disabling back pain which when coupled with his 
knee problem resulted in a total disability.  Dr. J.H. 
concluded that based on the veteran's lack of response in the 
last three years, he felt that it was reasonable to presume 
that the veteran's back injury was permanent and, at best, 
further treatments would be palliative.  

An August 2000 neurological consultation report from Dr. J.L. 
noted that the veteran reported that he did not have a 
history of pain or any sort of spine disability or symptoms 
prior to his accident in December 1995.  Dr. J.L. noted an 
impression of cervical radiculopathy, neck pain, and lumbar 
radiculopathy, secondary to a fall of 1995 with recent 
exacerbation.  

An August 2000 report on a magnetic resonance imaging (MRI) 
of the lumbar spine noted an impression of right paramidline 
disc protrusion causing mild thecal sac compression at L4-5 
and lateral and proximal neural foraminal stenosis at this 
level on the right due to degenerative disease.  A December 
2000 report on an MRI of the lumbar spine noted a conclusion 
of Grade III tear at the L3-L4 level and Grade IV posterior 
annular tears at the L4-L5 and L5-S1 levels and associated 
right paramedian disc protrusion at the L4-L5 level.

A February 2001 Atlantic City Medical Center discharge 
summary noted that the veteran underwent "[d]ecompressive 
lumbar laminectomy, L4 to S1 with posterior lumbar interbody 
fusion with allograft prosthesis of L4-5 and L5-S1 instrument 
and arthrodesis and harvesting of right iliac crest bone 
graft."  The examiner noted a final diagnosis of lumbar 
discogenic syndrome.  A March 2001 record noted an impression 
that the veteran was doing well with excellent continued 
symptomatic and functional recovery.  

The April 2001 VA examination report showed that the veteran 
reported for the first time that the onset of his back 
problem occurred in service from performing a lot of heavy 
lifting.  He maintained that he had a lot of back pain during 
service, but never reported it because he thought that back 
pain was normal.  He indicated that in October 1994, he 
slipped on a wet surface and the pain in his lower back 
became severe with radiation into his right leg and hip.  He 
noted that his symptoms continued and worsened over the years 
until he underwent spine surgery in February 2001.  He 
related that his current symptoms were continued back pain 
and right hip pain that possibly stemmed from the bone graft.  
He reported that he worked in an auto body repair shop up 
until 1995 when he became unable to continue due to his knees 
and his back.  The examiner provided an impression of status 
post fusion of L-4 to S-1 with continuing back pain and 
postoperative sensory loss and motor weakness of the left 
thigh.  The examiner opined that the situation with the 
veteran's low back disorder was partly related to stresses to 
the back occurring during service and partly related to the 
injury the veteran sustained in October 1994.  The examiner 
maintained that it was not possible to quantitate how much of 
the problem was attributable to one or the other.  The 
examiner further opined that the back disorder was not due to 
the knee disorder.  There is no indication that the examiner 
reviewed the claims file. 

The June 2005 VA examination report showed that the veteran 
continued to maintain that the onset of his back pain 
occurred during service.  He indicated that he began to 
experience mild low back pain after injuring his left knee in 
1984 or 1985; the pain was worse with activities in the 
service.  He recalled lifting furniture (couch) when he 
experienced significant low back pain.  He related that he 
did undergo physical therapy, which resulted in some relief.  
He noted that since then he had seen many pain specialists 
and that he was now followed by his primary care physician.  
The examiner provided diagnoses of chronic low back pain, 
history of right sided disc protrusion at L4-L5, degenerative 
disc disease from L3-L4 through L5-S1, and status post lumbar 
fusion in February 2001.  The examiner opined that it was 
more likely than not that the veteran's back disorder was due 
to his military service, and that it was not at least as 
likely as not that his back disorder was due to his service-
connected bilateral knee disorder.  The examiner added that 
his opinion was based on the veteran's given history and 
review of the claims file.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Savage, 10 
Vet. App. at 497. 

The medical evidence of record shows that the veteran is 
currently diagnosed with a chronic low back disorder.  The 
service medical records are significant for assessments of 
low back discomfort in January 1981 and acute thoracic and 
lumbar facet syndrome with left posterior innominate rotation 
in February 1991.  The April 2001 VA examiner opined that the 
veteran's current low back disorder is related in part to his 
reported performance of his service duties, while the June 
2005 VA examiner opined that the veteran's current back 
disorder was entirely due to his military service.  

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The April 2001 VA examiner did not have the benefit of a 
review of the veteran's claims file in rendering his opinion, 
which lessens the probative value of his opinion.  The June 
2005 VA examiner did review the claims file, but the Board is 
neither persuaded by his opinion nor the April 2001 VA 
examiner's opinion when their opinions are associated with 
the remaining evidence that is largely unfavorable to the 
veteran.  

The veteran was indeed treated in service for low back pain, 
but the evidence demonstrates that these episodes were self-
limiting or acute and transitory and resolved without 
producing chronic residuals.  In addition, a significant 10-
year gap exists between an episode of low back discomfort 
documented in 1981 and a subsequent episode documented in 
1991.  In 1991, the service examiner described the injury as 
"acute," noting it was resolving in a follow-up record.  No 
complaints or findings referable to a low back disorder were 
noted on examination at the veteran's separation physical in 
April 1992.  At the veteran's first VA examination after his 
discharge from service, conducted in May 1993, no complaints 
or findings referable to a low back disorder were reported.  
Instead, the medical evidence of record first documents the 
onset of chronic complaints and treatment for a low back 
disorder in 1997, with a history significant for a slip and 
fall injury in December 



1995 (or October 1994, as the record conflicts regarding this 
fact).  Thereafter, the medical evidence chronicles chronic 
complaints of low back pain coupled with a chronic 
deterioration of the veteran's lumbar spine, which ultimately 
necessitated surgery in February 2001.  Earlier statements 
the veteran made during the course of receiving medical 
treatment with respect to the onset of his current low back 
problems are actually consistent with the medical evidence of 
record as described above, relating his back complaints to 
his post service injury, as opposed to later statements, 
relating his complaints to service, that he made to the 2001 
and 2005 VA examiners during the course of this appeal.  The 
Board is of the opinion that the earlier history of onset of 
chronic back problems, which was given for the purpose of 
obtaining medical treatment, has higher probative value than 
the history of onset of chronic back problems presented in 
support of a claim for monetary benefits.  

The Board reiterates that the mere fact of an in-service 
injury is not enough; rather, there must be a chronic 
disability resulting from that injury.  No chronic low back 
disorder resulting from the in-service episodes of low back 
pain is shown by the medical treatment records.  Rather, the 
reported post-service low back injury shows the beginning of 
a chronic disability.  This finding is not countered by 
contemporaneous medical evidence to the contrary.  The 
veteran has either not identified health care providers who 
treated him for low back problems from his discharge from 
service until 1997, or has not provided authorization forms 
for the release of treatment records from health care 
providers who reportedly treated him during this period 
despite efforts from the AMC to obtain this necessary 
information or evidence from him.  It is for these reasons 
that the Board is unpersuaded by the April 2001 and June 2005 
VA examiners' opinions which relied upon the veteran's 
reported history when considered with the complete evidence 
of record.  The contemporaneous service medical records 
demonstrate that the veteran's back complaints in service 
were acute and transitory and resolved by the time of his 
separation examination.  His post-service complaints are 
first noted following an injury 2-3 years after service.  
Accordingly, service connection for a low back disorder on a 
direct basis is not warranted.



As for the veteran's other theory of entitlement, the Board 
notes that service connection may also be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2005); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

As previously discussed, a current low back disorder exists.  
Both the April 2001 VA examiner and the June 2005 VA 
examiner, however, determined that this disorder was not 
caused by the veteran's service-connected knee disabilities.  
There is no competent medical opinion to the contrary.  While 
the veteran is competent to describe his symptoms, he does 
not possess the requisite medical expertise needed to render 
a competent opinion regarding medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 
For these foregoing reasons, the Board finds that service 
connection for a low back disorder is also not warranted on a 
secondary basis.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disorder, including as 
secondary to service-connected knee disabilities is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


